United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3718
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Arkansas.
                                         *
Terry Lamont Williams,                   *       [UNPUBLISHED]
                                         *
             Appellant.                 *
                                    ___________

                              Submitted: December 14, 2009
                                 Filed: January 5, 2010
                                  ___________

Before LOKEN, Chief Judge, ARNOLD and BENTON, Circuit Judges.
                              ___________

PER CURIAM.

      Terry Williams appeals from his sentence of 235 months' imprisonment for
aiding and abetting the possession of cocaine with the intent to distribute it. See
21 U.S.C. § 841, 18 U.S.C. § 2(a). He presents two issues for our consideration.

      Mr. Williams argues first that he was entitled to a departure from his guidelines
range of 235 to 293 months because his criminal history category over-represented the
seriousness of his criminal history. See U.S.S.G. § 4A1.3(b)(1). He asks us to
characterize the district court's1 denial of his motion for a downward departure as a
"procedural error" that requires a de novo review under Gall v. United States, 552 U.S.
38, 51 (2007). We decline this invitation because what Gall requires, as relevant here,
is that a reviewing court decide as a matter of law whether a sentencing court correctly
determined the guidelines range applicable to a defendant's circumstances, id., and
there is no dispute that the district court did that in this case. The decision whether to
depart from the guidelines is entirely distinct and separate from the determination of
the appropriate guidelines range, and we may not review a district court's refusal to
grant a motion for a downward departure absent a showing of the district court's
unconstitutional motive or a failure on its part to recognize its legal authority to
depart. United States v. Saddler, 538 F.3d 879, 889 (8th Cir. 2008), cert. denied, 129
S. Ct. 770 (2008). Since Mr. Williams does not maintain that either of these
conditions is present here, his appeal on this point necessarily fails.

       We find equally meritless Mr. Williams's contention that the district court
should have varied from the guidelines range because of his disadvantaged youth and
because he was unlikely to offend again. A complaint about a district court's failure
to give a sentence outside the guidelines is, at bottom, merely an assertion that the
sentence is unreasonable. When we review a sentence for reasonableness, we will
reverse only if a district court abused its discretion, that is, if in fixing the sentence the
court failed to consider a relevant factor that should have been given significant
weight, gave significant weight to an improper or irrelevant factor, or committed a
clear error of judgment in weighing the appropriate factors. United States v.
Thundershield, 474 F.3d 503, 509-10 (8th Cir. 2007). We presume, moreover, that
a sentence is reasonable if, as here, it is within the guidelines range. United States v.
Raplinger, 555 F.3d 687, 695 (8th Cir. 2009), cert. denied, 129 S. Ct. 2814 (2009).
In imposing the present sentence, the district court clearly had the required


       1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.

                                             -2-
considerations outlined in 18 U.S.C. § 3553(a) in mind, did not take improper matters
into account, and carefully weighed the evidence that Mr. Williams offered in
mitigation at the sentencing hearing. That evidence was both relevant and cogent but
nothing about it compelled the district court to choose a lesser sentence than it gave
or rendered its sentence unreasonable. We thus see no abuse of discretion here.

      Affirmed.
                       ______________________________




                                         -3-